SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)June 28, 2011 SYNALLOY CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-19687 57-0426694 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 775 Spartan Blvd. Pointe West Bldg., Ste 102 P.O. Box 5627, Spartanburg, SC 29304 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (864) 585-3605 INAPPLICABLE (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Synalloy’s Board of Directors recently restructured its Bristol Metals, LLC subsidiary. As a result, Michael D. Boling’s employment as President of the Piping Systems division of Bristol Metals, LLC was terminated effective June 28, 2011. His termination was not the result of a disagreement on any matter related to the Registrant’s operations, policies or practices. (c)On the same date, the Board named J. Kyle Pennington President of Bristol Metals, LLC. Mr. Pennington, age 53, had held the position of President of Brismet Pipe Division of Bristol Metals, LLC since September 2009 and prior to that, he was Vice President of Manufacturing at Bristol Metals since December 2007.From 2005 to 2007, Mr. Pennington was employed at SATCOM Technologies Division of General Dynamics in Kilgore, TX as Manufacturing/Logistics Manager. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on behalf by the undersigned hereunto duly authorized. SYNALLOY CORPORATION By: /s/ Richard D. Sieradzki Richard D. Sieradzki Chief Financial Officer and Principal Accounting Officer Dated: June 30, 2011 3
